Citation Nr: 1634461	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, rated 20 percent disabling.

2.  Entitlement to an initial compensable evaluation in excess of 10 percent for degenerativa joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 decisions of the Waco, Texas, Regional Office.  

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded the appeal in July 2014 for further development and the matter has been returned for additional appellate review.  

During the pendency of the appeal the a February 2015 RO decision assigned a separate 10 percent rating for right knee limitation of flexion (characterized as right knee degenerative joint disease) and the Board finds this matter to be part-and-parcel of the increased rating claim presently on appeal.  Thus the issue has been included on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from September 2014, and concludes that these findings do not meet the specifications of Correia.  Although range of motion findings are reported for the non-service-connected left knee, the examination report does not provide a clear indication of the right knee range of motion findings that were obtain on active verus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

The record suggests the Veteran receives regular VA knee treatment, but records dated since August 2014 have not been associated with the claims folder.  Additionally, while not definitive, the August 2010 Statement of the Case and private treatment records received in June 2003 and June 2009, also suggest he receives private knee treatment, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records generated since August 2009.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private knee treatment, hospitalization or evaluation, since August 2009.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA knee treatment or hospitalization records, dated from August 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA orthopedic examination addressing his service-connected knee disability.  The examiner must review the claims file and provide the following information:

For the right knee joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite left knee joint.  The examination report must confirm that all such testing has been made and reflect those testing results. 

The examiner should further address, the following:

(A) Note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing; and 

(B) Indicate whether, and to what extent, there is any knee and hip instability, subluxation, or locking.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If either claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




